Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allmon et al. 9,388,841.     Allmon et al. discloses, Figs. 1 and 20 for example, a closed wall hold down system comprising:
	at least one closed wall panel including a bottom plate 20/18 and a top plate 13;
	at least one first tie rod 15 configured to project through the bottom plate within the at least one closed wall panel;
	at least one coupler nut 16 configured to couple the at least one first tie rod and a first end of an at least one second tie rod 15, a second end of the at least one second tie rod configured to extend through the top plate; and
	at least one ratcheting take-up device 11 configured to engage with the second end of the at least one second tie rod.
The at least one closed wall panel further includes at least one second ratcheting take-up device 11 coupled to a surface of the bottom plate 18.
Allmon et al. discloses, Figs. 1 and 20 for example, a method of installing a closed wall hold down system comprising:
	installing a closed wall panel including a bottom plate 20/18 and a top plate 13 over at least one first tie rod 15, the at least one first tie rod projecting through the bottom plate;
	running at least one second tie rod 15 down through the top plate, the at least one second tie rod including a first end, a second end, and a coupler nut 16 coupled to the first end, the second end extending through the top plate;
	threading the coupler nut onto the at least one first tie rod; and
	installing at least one ratcheting take-up device 11 onto the second end.
Allmon et al. discloses installing a second closed wall panel, (wall panel formed by 13, 18 above that formed by 13, 20), including a second bottom plate 18 and a second top plate 13 onto the floor plate 13 or 19.
Allmon et al. discloses running at least one third tie rod, (uppermost 15), down through the second top plate, the at least one third tie rod including a third end, a fourth end, and a second coupler nut upper 16 coupled to the third end, the fourth end extending through the second top plate 13.
Allmon et al. discloses threading the second coupler nut 16 onto the second end of the at least one second tie rod, (middle 15).
Allmon et al. discloses a method with the third tie rod being the uppermost tie rod of Fig. 1 while the second ratcheting take-up device with the fourth end of the at least one third tie rod extending there through is at upper 11 of Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmon et al. 9,388,841 in view of either of Fazekas 5,364,214 and Espinosa 2011/0113711.   Each of Fazekas and Espinosa teach application and utilization of drywall/wallboard upon a tie-down or hold down wall assembly. Therefore, to have provided the Allmon et al. wall panel of the hold down wall system with drywall/wallboard as the facing, thus utilizing a well-known and sturdy facing material, would have been obvious to one having ordinary skill in the art as taught by either of Fazekas and Espinosa.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmon et al. 9,388,841 in view of either of Fazekas 5,364,214 and Espinosa 2011/0113711 as applied to claims 1, 2, 4 and 5 above, and further in view of any of Espinosa 2011/0113711, Colonias et al. 5,317,850, Wakabayashi 6,609,867 and Siler 3,158,045.
Each of Espinosa, Colonias et al., Wakabayashi and Siler teaches a coupler nut or anchor bolt which includes physical markings to determine a degree of rotation of the coupler nut, (lines 5-8 in paragraph [0084] of Espinosa; last sentence of abstract, col. 1 line 67 to col. 2, line 5, and Fig. 8 of Colonias et al.; col. 2, lines 63-67 of Wakabayashi; e.g., Fig. 5 of Siler). Therefore, to have formed the coupler nut of the modified Allmon et al. assembly with physical markings to determine a degree of rotation of the coupler nut, thus providing a medium for determining applied torque for example, would have been obvious to one having ordinary skill in the art as taught by any of Espinosa, Colonias et al., Wakabayashi and Siler.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmon et al. 9,388,841 in view of either of Fazekas 5,364,214 and Espinosa 2011/0113711 as applied to claims 1, 2, 4 and 5 above, and further in view of Jakobsen 3,328,732.
Jakobsen teaches welding a nut 3, 4, 10 to a tension rod 1, 2, 11, 12 within a coupling arrangement allowing stud 9 to be connected therewith. Therefore, to have formed the coupler nut as welded to either tie rod of the modified Allmon et al. assembly, thus providing a uniform arrangement, would have been obvious to one having ordinary skill in the art as taught by Jakobsen.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allmon et al. 9,388,841.    As for claims 14-19, (as well as claims 12, 13 and 20), forming the Allmon et al. assembly with any number of multiple stories including up to three, four or five stories that would include a third closed wall panel and further closed wall panels, thus providing for any number of stories as may be desired, would have been obvious to one having ordinary skill in the art particularly as taught by Allmon et al. which allows for various levels of a multi-story shear wall system. With such a modification, Allmon et al. would present a method of forming including installation of the third closed wall panel with a third tie rod and third coupler and third ratcheting take-up device as well as installation of a second floor plate above the second closed wall panel and a third floor plate above a third closed wall panel.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,105,110.      Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 10 are generic to all that is recited within claims 1-21 of U.S. Patent No. 11,105,110. In other words, claims 1-21 of U.S. Patent No. 11,105,110 fully encompass the subject matter of claims 9 and 10 and therefore anticipate claims 9 and 10. Since claims 9 and 10 are anticipated by claims 1-21 of the patent, they are not patentably distinct from claims 1-21 of U.S. Patent No. 11,105,110. Thus, the invention of claims 1-21 of the patent is in effect a “species” of the “generic” invention of claims 9 and 10. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 9 and 10 are fully anticipated, (fully encompassed), by claims 1-21 of the patent, claims 9 and 10 are not patentably distinct from claims 1-21 of U.S. Patent No. 11,105,110, regardless of any additional subject matter present in claims 1-21.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,105,110.      Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 are generic to all that is recited within claims 1-18 of U.S. Patent No. 11,105,110. In other words, claims 1-18 of U.S. Patent No. 11,105,110 fully encompass the subject matter of claims 1-8 and therefore anticipate claims 1-8. Since claims 1-8 are anticipated by claims 1-18 of the patent, they are not patentably distinct from claims 1-18 of U.S. Patent No. 11,105,110. Thus, the invention of claims 1-18 of the patent is in effect a “species” of the “generic” invention of claims 1-8. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-8 are fully anticipated, (fully encompassed), by claims 1-18 of the patent, claims 1-8 are not patentably distinct from claims 1-18 of U.S. Patent No. 11,105,110, regardless of any additional subject matter present in claims 1-18.

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,105,110 in view of either of Fazekas 5,364,214 and Espinosa 2011/0113711.  Each of Fazekas and Espinosa teach application and utilization of drywall/wallboard upon a tie-down or hold down wall assembly. Therefore, to have provided the wall panel of the hold down wall system defined within claims 1-21 of U.S. Patent No. 11,105,110 with drywall/wallboard as the facing, thus utilizing a well-known and sturdy facing material, would have been obvious to one having ordinary skill in the art as taught by either of Fazekas and Espinosa.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                  /MICHAEL SAFAVI/                                                                             Primary Examiner, Art Unit 3631                                                                                                                           

















MS
September 22, 2022